Case 2:18-cv-12879-ES-CLW Document 60 Filed 06/23/20 Page 1 of 1 PageID: 1191



                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

             CHAMBERS OF                                                MARTIN LUTHER KING
           ESTHER SALAS                                                    COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                            50 WALNUT ST.
                                                                             ROOM 5076
                                                                         NEWARK, NJ 07101
                                                                             973-297-4887


                                            June 23, 2020

                                         LETTER ORDER

          Re:    Bank United, NA. v. First Chatham Bank, et al.
                 Civil Action No. 18-12879 (ES) (CLW)

Dear counsel:

       On January 29, 2020, third-party defendants Golden Corral Corporation and Golden Corral
Franchising Systems, Inc. (“Golden Corral”) filed a motion to transfer venue to the Eastern District
of North Carolina. (D.E. No. 43). Third-party plaintiffs GC of Vineland, LLC, William Scism,
and Karen Scism opposed the motion (D.E. No. 47), and Golden Corral filed a reply (D.E. No.
49).

        On May 28, 2020, the Honorable Cathy L. Waldor, U.S.M.J., issued a Report and
Recommendation, recommending that the Court deny Golden Corral’s motion. (D.E. No. 56
(“R&R”)). Magistrate Judge Waldor provided the parties fourteen days to file and serve objections
to the R&R pursuant to 28 U.S.C. § 636 and Local Civil Rule 72.1(c)(2). (Id. at 10). The parties
did not file any objections.

        Having reviewed the parties’ submissions and Magistrate Judge Waldor’s R&R, and for
the reasons stated therein,

          IT IS on this 23rd day of June 2020,

          ORDERED that this Court ADOPTS Magistrate Judge Waldor’s R&R in full; and it is
further

          ORDERED that the Clerk of Court shall TERMINATE docket entry numbers 43 and 56.


                                                             s/Esther Salas
                                                             Esther Salas, U.S.D.J.
